Citation Nr: 1138771	
Decision Date: 10/19/11    Archive Date: 10/25/11

DOCKET NO.  05-37 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to additional VA compensation based upon a dependent parent.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1980 to September 1992 and March 2003 to June 2005.

This matter comes before the Board of Veterans' Appeals (Board) from a November 2004 administrative decision of a Department of Veterans Affairs (VA) Regional Office (RO), which determined that the Veteran's mother could not be considered a dependent for VA compensation purposes.

Additionally, the Board notes that the Veteran has also filed claims for service connection for a skin disorder and an initial increased rating for migraine headaches.  Those claims are addressed in a separate decision issued concurrently with this one.


FINDINGS OF FACT

1.  The preponderance of the evidence shows that the Veteran's mother resides with her husband and their dependent son.  Their monthly income exceeds $845.00.

2.  The preponderance of the evidence shows that the Veteran's mother has sufficient income to provide for her own reasonable maintenance.


CONCLUSION OF LAW

The criteria for additional VA compensation for the Veteran's mother have not been met.  38 U.S.C.A. §§ 102, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.250 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that he is entitled to additional VA compensation for his mother.  Accordingly, the Board must examine the regulations governing both dependency and status as a parent in this case. 

The question of whether a parent can be classified as a dependent is governed under 38 C.F.R. § 3.250 (2011).  That regulation provides that conclusive dependency of a parent (other than one who is residing in a foreign country) will be held to exist where the monthly income does not exceed:  (1) $400 for a mother or father not living together; (2) $660 for a mother and father, or remarried parent and spouse, living together; or (3) $185 for each additional member of the family.  38 C.F.R. § 3.250(a)(1) (2011).  

Member of the family means a person (other than spouse) including a relative in the ascending as well as descending class, whom the father or mother is under moral or legal obligation to support.  § 3.250(b)(2) (2011).  In determining whether other members of the family under legal age are factors in necessary expenses of the mother or father, consideration will be given to any income from business or property (including trusts) actually available, directly or indirectly, to the mother or father for the support of the minor but not to the corpus of the estate or the income of the minor which is not so available.

Where the income exceeds the monthly amounts stated in 38 C.F.R. § 3.250(a)(1), dependency will be determined on the facts in the individual case under the principles outlined in 38 C.F.R. § 3.250(b).  In such cases, dependency will not be held to exist if it is reasonable that some part of the corpus of the claimant's estate be consumed for his or her maintenance.  38 C.F.R. § 3.250(a)(2) (2011).

Specifically, dependency will be held to exist if the father or mother of the Veteran does not have an income sufficient to provide reasonable maintenance for such father or mother and members of his or her family under legal age and for dependent adult members of the family if the dependency of such adult member results from mental or physical incapacity.  38 C.F.R. § 3.250(b) (2011).

The term reasonable maintenance includes not only housing, food, clothing, and medical care sufficient to sustain life, but such items beyond the bare necessities as well as other requirements reasonably necessary to provide those conveniences and comforts of living suitable to and consistent with the parents' reasonable mode of life.  38 C.F.R. § 3.250(b)(2) (2011).

In this case, the Veteran reported in a September 2004 written statement that his mother and his father resided together in a residence shared with their disabled son, whom VA has found qualifies as an additional member of the family pursuant to 38 C.F.R. § 3.250(b)(2).  The Veteran further reported that his parents' monthly income totaled $2,009.00, which included his mother's $370.00 Social Security check, his father's $970.00 Social Security check and $169.00 retirement, and their dependent son's $500.00 SSI check.  

Although the Veteran's September 2004 statement did not specify his parents' monthly living expenses, that information was later ascertained during a July 2005 visit to their home conducted by a VA field examiner.  At that time, the Veteran's mother acknowledged that she resided with her husband of 40 years and that they had never separated.  She further acknowledged that she and her husband and dependent son shared in their monthly income and living expenses.  The Veteran's mother then reported monthly expenses totaling $2,631.00.  However, she conceded that $443.00 of that was attributable to a payment on a second home, which she and her husband owned and were trying to sell.  The Veteran's mother also acknowledged that a portion of the $250.00 utility bill, which she and her husband paid each month, was for upkeep on that second property.  Additionally, she alleged that she had additional monthly expenses, but "could not think of them with such short notice."

While mindful of Veteran's mother's assertions in this regard, the Board observes that neither she nor the Veteran has submitted any additional information regarding those alleged extra expenses.  Consequently, the Board finds that any additional information that may have been elicited in support of the claim now on appeal has not been obtained because of their inability or unwillingness to cooperate.  The Board reminds the Veteran that the duty to assist in the development and the adjudication of claims is not a one-way street.  If an appellant wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190 (1991).

The Board recognizes that the Veteran has argued that his mother's monthly income should be considered separate from that of his father, for whom the Veteran does not provide support.  However, because the evidence of record shows that both parents have shared the same residence for the last four decades, the Board finds that they must be considered a unit, in tandem with their dependent son, in determining their monthly income.  Accordingly, the Board finds that their total monthly income of $2,009.00 well exceeds the monthly amount of $845.00 for a mother and father and one additional member of the family ($660 + $185), under 38 C.F.R. §  3.250(a)(1) (2011).  Thus, the Board finds that dependency for the Veteran's mother may not be established under that provision and will instead consider the facts of the individual case under the principles outlined in 38 C.F.R. § 3.250(b) (2011). 

The Board finds that, while the total monthly income of the Veteran's mother's household is less than their total purported monthly living expenses, that is due to her and her husband's payments for their second home.  Unfortunately, costs attributable to a second home cannot be considered "reasonable maintenance," as they have no bearing on the Veteran's mother's own housing, food, clothing, or medical care.  Nor do such costs have bearing on other requirements reasonably necessary to provide those conveniences and comforts of living suitable to and consistent with a reasonable mode of life.  Indeed, the Veteran's mother acknowledged that point in her admission that neither she nor her husband nor her dependent son reside in their second home and, in fact, are trying to sell it.  

Additionally, the Board considers it significant that the Veteran's mother acknowledged to the June 2005 field examiner that she and her husband and dependent son shared in their income and living expenses and did not indicate that she was dependent upon the Veteran for support.  Significantly, the evidence of record does not otherwise indicate that the Veteran's mother is dependent upon him, apart from the Veteran's own unsubstantiated statements.  

In addition, even were the son to be found not to be a member of the family, the income of the mother and her husband would still exceed the allowable income for a parent claiming to be a dependent parent and living with a spouse.

The Board is sympathetic to the Veteran's situation and does not doubt his professed concern for mother and his efforts to ensure her welfare.  However, absent any objective evidence showing that the Veteran's mother has required his support to provide for reasonable maintenance, the Board must deny his claim.  The Board finds that the preponderance of the evidence is against the claim and the claim is denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist the Appellant

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The Board acknowledges that the RO's September 2004 letter did not provide a full discussion of the particular legal requirements applicable to the Veteran's claim, the evidence considered, the pertinent laws and regulations, and the reasons for the decision.  Nevertheless, the Board finds that such notice was provided in the November 2004 administrative decision issued with respect to that claim.  Moreover, the Veteran himself demonstrated actual knowledge of the information and evidence needed to substantiate his claim for entitlement to additional compensation for a dependent mother.  Specifically, he provided written statements purporting to show why his mother's monthly income was insufficient to provide for her living expenses and to otherwise ensure her own reasonable maintenance.  Thereafter, his claim was readjudicated in a September 2005 statement of the case.  The Board observes that the issuance of the November 2004 decision and the Veteran's display of actual knowledge of the relevant notice provisions governing his claims, followed by the readjudication in the supplemental statement of the case, effectively cured any timing problem associated with inadequate notice prior to the initial adjudication.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370 (2006).  

Additionally, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the September 2005 statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (appellant afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the Veteran of any evidence that could not be obtained.  The Veteran has not referred to any additional, unobtained, relevant, available evidence.  Additionally, the Veteran has been afforded the opportunity for a Board hearing, which he has voluntarily declined.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the appellant is required to fulfill VA's duty to assist her in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER


Entitlement to additional VA compensation based upon a dependent parent is denied.



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


